Citation Nr: 0710857	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for musculoskeletal 
disability of the left shoulder.

2.  Entitlement to service connection for headaches, to 
include as due to a concussion in service.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from March 1974 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2002.  Additional issues included in the original 
appeal were addressed in Board decisions dated in January 
2004 and September 2005, which also remanded the issues 
remaining on appeal.  With respect to the left shoulder, the 
issue was originally characterized as a "left shoulder 
disability."  In September 2005, the Board bifurcated this 
issue, and granted service connection for keloid scars of the 
left shoulder, while remanding the issue of service 
connection for a musculoskeletal disability of the left 
shoulder.  The issue of service connection for headaches, to 
include as a residual of a concussion, was also remanded.  

Raised claim

In an August 2004 statement, the veteran referred to a 
"pending claim" for disabilities including "concussion 
with memory loss."  This issue has not been previously 
considered by the RO, and, hence, is not before the Board; 
currently, the issue of service connection for headaches, to 
include as a result of a concussion, is the only issue 
related to the concussion that is before the Board.  The 
issue of service connection for residuals of a concussion 
with memory loss is referred to the RO for development and 
initial consideration.  In this regard, it must be emphasized 
that the issue of entitlement to service connection for the 
residuals of a concussion, or for memory loss, has not 
previously been addressed, and is a new claim.  See Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (a claim based on 
a new diagnosis is a new claim, not a request to reopen), cf 
Ashford v. Brown, 10 Vet. App. 120 (1997) (a claim for the 
same disability based on a new theory of entitlement is not a 
new claim).  Previously, service connection for a 
cardiovascular accident, claimed as the residual of a 
concussion, was denied by the RO in April 2002, and the 
veteran did not appeal that issue.  For that issue, new and 
material evidence would be required to reopen the claim, and 
the veteran has not submitted a request to reopen that claim.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  Otherwise, 
disabilities claimed to have resulted from a concussion (such 
as memory loss) have not been subject to a final decision.  


FINDINGS OF FACT

1.  A musculoskeletal disability of the left shoulder was not 
present in service, and is not due to any in-service events, 
including a motorcycle accident in April 1980.

2.  A chronic headache disability was not present in service, 
and is not due to any in-service events, including a 
concussion sustained in a motorcycle accident in April 1980.


CONCLUSIONS OF LAW

1.  A chronic musculoskeletal disability of the left shoulder 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  A chronic headache disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The notice must:  (1) inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant of the information and evidence that VA will seek to 
obtain; (3) inform the claimant of the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In this case, in a letter dated in December 2000, the RO 
wrote the veteran concerning claims for compensation for 
disabilities including the left shoulder.  The RO told the 
veteran that evidence required was medical evidence showing 
he currently had the disability claimed, medical evidence 
connecting his current disability to his military service, 
and medical evidence showing the disability claimed began in 
service or was aggravated by service.  The RO notified the 
veteran that if he completed release authorization forms for 
evidence such as medical records from his private doctor, VA 
could request the records for him.  The RO explained that in 
limited cases, non-medical evidence, such as a witness 
statement or accident report, was sufficient to document 
events leading to injury.  The RO told the veteran that it 
would assist him in obtaining additional evidence necessary 
to establish entitlement to compensation and would request 
private medial records and related evidence as well as 
records from other government agencies such as Social 
Security.

In addition, in a letter dated in April 2001, the RO notified 
the veteran of the passage of the VCAA, and provided 
information for claims for service connection for 
disabilities including a left shoulder disability and 
headaches.  The RO again told the veteran that if he knew of 
any additional medical evidence he wanted VA to consider in 
support of his claim, he should notify the RO and provide 
release authorization forms for records he wanted VA to try 
to obtain.  The RO notified the veteran that it had received 
his service medial records and that it would assist him in 
obtaining additional evidence necessary to establish 
entitlement to compensation.  The RO again explained the type 
of evidence required to substantiate service connection 
claims and told him that VA would request private medical 
records and related evidence as well as records from other 
government agencies such as Social Security.  The RO further 
explained that it would continue to pursue records with 
government agencies until they were received or until it 
received a negative reply.  The RO again stated that it would 
attempt to obtain records from private physicians or 
agencies.  The RO stated specifically that the veteran must 
realize the ultimate responsibility to provide these records 
rested on him.

In addition, in a letter dated in April 2004, the RO provided 
additional notice of the evidence required to substantiate 
his service connection claims and told him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims.  The RO notified the veteran that it 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO notified the veteran that he must provide enough 
information about these records so that VA could request them 
from the person or agency that had them.  The RO reminded the 
veteran that it was still his responsibility to support his 
claim with appropriate evidence.  The RO notified the veteran 
that if he had received treatment for any of his claimed 
conditions at a VA or military medical facility, he should 
provide the name and location of the facility and the 
approximate dates of treatment, and VA would request the 
records.  The RO also notified the veteran that he should 
complete and return release authorization forms for private 
hospitals, clinics, and physicians who had provided him 
treatment.

Elsewhere in the April 2004 letter, the RO again outlined 
what the evidence must show to support a claim for service- 
connected compensation benefits.  The RO notified the veteran 
that VA is responsible for getting relevant records from any 
Federal agency and would make reasonable efforts to get 
relevant records not held by a Federal agency.  The RO 
notified the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The RO further notified the 
veteran that if the holder of the records declined to give VA 
the records or asked for a fee to provide them, it would 
notify him of the problem.  The RO again told that veteran 
that is was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.

Although VA did not fulfill all notice requirements of the 
VCAA until after the initial unfavorable RO determination in 
the claims, the RO subsequently readjudicated the claims, and 
issued supplemental statements of the case, most recently in 
July 2006, thus curing any defects with respect to the timing 
of the VCAA notice requirements. See Mayfield v. Nicholson, 
444 F.3d 1238 (Fed. Cir. 2006).    

No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was provided this notice in the 
July 2006 supplemental statement of the case, and although 
the claim was not subsequently readjudicated, since the 
claims are being denied, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Thus, failure to provide this notice is 
harmless error.  

The Board recognizes that in none of its letters did the RO 
explicitly request that the veteran submit any evidence in 
his possession that pertains to his claims.  The Board finds, 
however, that the RO's letters were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. § 
3.159(b), because when read as a whole each notified the 
veteran that he should submit or identify any additional 
evidence supporting his claims and fulfilled the essential 
purposes of the regulation, that is, giving notice of VA's 
desire to obtain additional information and evidence 
supporting the claims and possibly leading to such 
information and evidence.  There is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of his claim.  The 
veteran has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  The veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claims by 
VA, and any deficiencies in notice are nonprejudicial.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  Although the RO was unable to obtain service 
medical records pertaining to the veteran's period of active 
duty, the veteran himself obtained copies of these records 
and submitted them.  The RO obtained National Guard records 
for the veteran's service in the Oklahoma National Guard, but 
was unable to obtain records pertaining to his California 
National Guard service.  However, the veteran does not 
contend that these National Guard records would contain 
relevant information.  Relevant VA treatment records have 
been obtained, as have all private records identified by the 
veteran.  The veteran was provided VA nexus examinations in 
2002 and 2004.  See, e.g., See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case, and he is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service medical records show that the veteran was brought to 
a military hospital emergency room on April 6, 1980, after a 
motorcycle accident.  He was admitted for treatment of 
multiple abrasions and contusions, including to the left 
shoulder, and possible concussion, and discharged two days 
later.  In written statements, as well as in testimony at an 
RO hearing in November 2004, the veteran contends that he has 
headaches and a musculoskeletal left shoulder disability 
which were caused by that accident.  It is not disputed that 
the veteran was in a motorcycle accident in service, or that 
the accident occurred in the line of duty; the questions for 
consideration in this case are whether the residuals of this 
accident include a musculoskeletal left shoulder disability 
and/or chronic headaches.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A.  Left shoulder disability

Service medical records show that at the time of his hospital 
admission after his motorcycle accident on April 6, 1980, it 
was noted that the veteran had abrasions of the left 
shoulder.  On April 11, 1980, outpatient treatment records 
show that there was mild hemorrhaging from the shoulder 
abrasion, which was healing well.  In connection with a 
physical therapy evaluation in May 1980, a history of face, 
shoulder, and leg injuries in the motorcycle accident was 
noted.  There were no complaints at that time regarding the 
shoulder.  

The remainder of the service medical records show that the 
veteran had problems with keloids from his shoulder 
abrasions, but no complaints of the shoulder joint are noted.  
In July 1980, he complained that the scars on his left 
shoulder stung when he moved the shoulder.  On examination, 
there were keloid scars.  In September 1980, a painful left 
shoulder following the motorcycle accident was noted, but the 
only findings reported were keloids on the left shoulder, and 
the only specific complaint was that he had run out of a 
lotion that he used on the scars, and wanted an additional 
supply.  In February 1981, he requested plastic surgery on 
the scar tissue on the left shoulder.  In April 1981, his 
left shoulder was injected as treatment for the keloids, and 
two weeks later, it was noted that the scars were responding 
to treatment.  In August 1982, he underwent excision of a 
hypertrophic scar from the left deltoid area.  Another scar 
revision was performed in November 1982.  In April 1983, it 
was noted that a scar had been excised from the left shoulder 
the previous week.  

There is no separation examination of record.  However, on an 
examination for entrance into a National Guard unit in March 
1994, three scars on the left shoulder were noted, with no 
other abnormal findings pertaining to the shoulder.  The 
history of the motorcycle accident was not reported.  On the 
report of medical history, he did not report a history of any 
shoulder injury, and answered "no" to whether  he had or 
had ever had painful or "trick" shoulder or elbow.  

After that, there is no contemporaneous evidence pertaining 
to the left shoulder until he was admitted to Jackson County 
Memorial Hospital in November 2001 for symptoms eventually 
diagnosed as a cardiovascular accident.  As to past medical 
history, a history of a motorcycle accident in 1980 with some 
back injury was reported.  Other complaints such as with 
breathing problems and allergies were noted, and then it was 
reported that he had some arthritis-type symptoms, more 
especially in the left shoulder, as well as some probable 
general arthritis problems more so on the left side.  The 
assessment did not include any diagnoses specifically 
pertaining to the left shoulder.  

His treating physician at that time, C. Carter, M.D., wrote, 
in December 2001, that he had reviewed the veteran's service 
medical records, and his current medical records, and that 
the service medical records showed he had a motor vehicle 
accident with a motorcycle in 1980, which "caused problems 
to his ... left shoulder. . . ."  He said that therefore, the 
veteran's pains to the left shoulder more likely than not 
started from his service injury.  

In December 2001, the veteran was seen in a VA primary care 
clinic as a new patient.  His history included left shoulder 
stiffness; he did not relate the onset to the time of the 
motorcycle accident, although he did in connection with other 
complaints he made at the same time.

In December 2002, a VA examination was conducted.  The 
veteran reported the history of in-service contusions to the 
left shoulder in the motorcycle accident in service, with 
keloid scars which required plastic surgery to correct.  He 
said he had now recently developed stiffness in the left 
shoulder, usually in the mornings.  On examination, there was 
no deformity, deviation, inflammation, effusion, tenderness, 
laxity, or atrophy.  Strength was normal.  Range of motion 
disclosed flexion to 170 degrees, extension to 50 degrees, 
abduction to 170 degrees, internal and external rotation to 
90 degrees.  The diagnosis was chronic left shoulder strain 
with residual chronic, intermittent stiffness and symptomatic 
scar formation.  X-rays of the left shoulder were negative.  

In an April 2004 statement, J. Barton, SMSGT USAF, Ret., 
stated that he had firsthand knowledge of the vet's 
motorcycle-car accident on April 6, 1980, as it had been his 
duty to inform the veteran's wife and escort her to the 
hospital.  He said that the veteran had hit a car head on at 
approximately 25 mph, and that the veteran had been thrown 
onto the car, hitting his head onto the windshield, and had 
then been thrown to the ground.  He said the veteran suffered 
from multiple injuries, including to the shoulder.  

In July 2004, the veteran was examined at the Ellis Clinic.  
Dr. Ellis reported the history of a head-on collision with a 
car in service, and said the veteran had sustained injuries, 
including to his left shoulder.  Currently, the veteran 
complained of stiffness and tightness in the left shoulder.  
On examination, there was decreased range of motion, with 
intermittent crepitation.  Flexion was to 100 to 110 decrees 
with approximately 20 degrees of extension.  There was 
approximately 100 degrees of abduction.  Limitation of motion 
in internal and external rotation as well as adduction was 
noted.  The examiner did not detect tenderness, but noted 
that the veteran he had numbness in the area, especially 
around the scars.  The pertinent diagnosis was motor vehicle 
accident of April 6, 1980 resulting in left shoulder injury 
with subsequent plastic surgery times two.  

On a VA examination in August 2004, the examiner noted that 
there was no indication of any treatment or diagnosis of left 
shoulder joint symptoms in service.  The veteran stated that 
he now had some intermittent aching and stiffness in the 
joint, but that he had not had any treatment for the left 
shoulder since service.  On examination, the shoulder 
appeared normal, with no tenderness to palpation.  He had 
full range of motion, both actively and passively, and his 
only complaint of pain was that certain movements caused pain 
in the back, not the shoulder.  There was no crepitus, and he 
had excellent muscular development and strength in the left 
upper extremity.  There was no instability of the left 
shoulder joint.  The pertinent diagnosis was no shoulder 
joint condition found on the present examination.  The 
examiner noted that there was no evidence of any shoulder 
joint abnormality, and pointed out that the left shoulder had 
been asymptomatic for about 18 years, until four years prior 
to the examination.  The examiner reviewed the claims file, 
and stated that the veteran sustained abrasions and 
contusions in a motor vehicle accident in service involving 
the left shoulder, but that his medical records indicated 
residuals only of keloid scarring of the abrasions, without a 
diagnosis of any shoulder joint condition, or treatment for a 
shoulder joint condition.  She concluded that, therefore, the 
only left shoulder residual of the in-service injury was the 
scarring.  

In April 2005, the veteran was again examined at the Ellis 
Clinic.  The veteran complained of stiffness and tightness in 
the left shoulder.  Again, the examiner noted decreased range 
of motion, with intermittent crepitation.  This time, there 
was also complaints to pain at the extremes of motion, and 
there was tenderness to palpation in the shoulder joint.  The 
pertinent diagnosis was motor vehicle accident of April 6, 
1980 resulting in left shoulder injury with subsequent 
plastic surgery times two.

The veteran is competent to state that he sustained a 
shoulder injury in service.  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  His current 
statements, based on recollection of events which transpired 
many years earlier, must be weighed against the absence of 
any contemporaneous report of musculoskeletal left shoulder 
complaints.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as probative evidence.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, there is no contemporaneous evidence of musculoskeletal 
shoulder pain in service, or after service until 2001.  He 
reported a negative pertinent history on the National Guard 
medical history and examination in March 1994.  While the 
veteran contends that he failed to report any symptoms 
because he was told not to by the examining physician, this 
cannot be said to support his overall credibility.  At best, 
the National Guard evaluation does not support his claim, or 
help provide evidence of continuity of symptomatology since 
service.  See 38 C.F.R. § 3.303(b).  

The statement from the veteran's fellow serviceman primarily 
addresses facts already accepted-that the veteran sustained 
injuries in a motorcycle accident in service.  Although he 
includes a shoulder injury in his list of injuries, he does 
not state that he was an eyewitness to the accident itself.  
Moreover, as with the veteran, his statement is based on 
current recollection of events that occurred many years 
earlier.  

As noted above, the service medical records pertaining to the 
injury noted only abrasions, and the only service medical 
record which did not explicitly refer to a scar of the left 
shoulder was a complaint in September 1980 of a painful left 
shoulder following the motorcycle accident; however, on 
evaluation, the only findings reported were keloids on the 
left shoulder, and the only specific complaint was that he 
had run out of a lotion that he used on the scars, and wanted 
an additional supply.  For these reasons, the Board finds 
that the absence of any relevant complaints in service, in a 
situation where he was otherwise being treated for his 
shoulder scars weighs significantly against the claim.  When 
considered with the absence of any relevant complaints or 
findings for many years thereafter, the recollections 
reported many years later of in-service musculoskeletal 
shoulder pain are outweighed.  

There is also conflicting evidence as to whether there is a 
current left shoulder disability, and whether, if so, it is 
linked to injuries sustained in the in-service accident.  In 
evaluating the probative value of medical opinion evidence, 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches should be 
taken into consideration.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board may favor the opinion of one 
competent medical expert over that of another, if an adequate 
statement of reasons or bases is furnished.  See Owens v.  
Brown, 7 Vet. App. 429, 433 (1995).  

The medical evidence that addresses a connection to service 
includes Dr. Carter's December 2001 statement that that he 
had reviewed the veteran's service medical records, and that 
the motorcycle accident in 1980 had caused problems to his 
left shoulder, and, therefore, the veteran's pains to the 
left shoulder more likely than not started from his service 
injury.  However, it is significant to note that the history 
obtained in November 2001, when Dr. Carter was treating the 
veteran, did not include a shoulder injury of service onset, 
although a separate complaint was attributed to the in-
service accident by the veteran .  Dr. Carter did not provide 
any rationale for his conclusion that the motorcycle accident 
had caused musculoskeletal problems to the veteran's left 
shoulder, as distinct from the abrasions and formation of 
keloid scars.  As the question for consideration in this 
decision is whether there is a musculoskeletal disability 
resulting from the injury, in addition to the keloid scars, 
the lack of specificity reduces the probative value of the 
opinion.  

Similarly, the Ellis Clinic provided opinions in 2004 and 
2005, reporting a pertinent diagnosis of motor vehicle 
accident of April 6, 1980 resulting in "left shoulder injury 
with subsequent plastic surgery times two."  As summarized 
above, the in-service surgeries to the left shoulder were 
performed specifically on the scars.  Thus, since the 
diagnosis refers to subsequent plastic surgery, which was for 
the keloid scars, these opinions also fail to link the in-
service injury to current musculoskeletal disability, as 
distinct from the already service-connected keloid scars.  

The VA opinion, on the other hand, explicitly differentiated 
the keloid scars from any underlying shoulder joint 
condition, and concluded that in the absence of any diagnosis 
of or treatment for a shoulder joint condition in service, 
the only left shoulder residual of the in-service injury was 
the scarring.  As this opinion expressly differentiates the 
joint from the scar, and contains the most accurate summary 
of the service medical records, the August 2004 VA opinion is 
more probative than the other, less specific opinions.  In 
addition, the VA opinion is more consistent with the absence 
of any pertinent complaints on the National Guard 
examination, or thereafter until 2001.  

In sum, the preponderance of the evidence is against a 
finding that the veteran sustained a musculoskeletal injury 
to the left shoulder in service, and is also against a 
finding that he has a current musculoskeletal disability of 
the left shoulder that is etiologically related to the 
motorcycle accident in service, or any other in-service 
events.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

B.  Headaches

Service medical records show only one mention of headaches, 
in October 1979, when the veteran was seen with symptoms of 
nausea, vomiting, diarrhea, upset stomach, and headaches.  
The assessment was viral gastroesophagitis.  It is not 
contended or otherwise shown that this incident represented 
the onset of a chronic headache disability.

When initially seen after his motorcycle accident on April 6, 
1980, the veteran was unable to recall his wife's name, his 
telephone number, or the accident, and it was noted that he 
had struck his head on the windshield.  According to a 
September 1980 statement of injuries, he had a diagnosis of 
concussion, and was discharged from the hospital on April 8, 
1980.  There was no mention of headaches in the remainder of 
the service medical records.  

On an examination for entrance into a National Guard unit in 
March 1994, no headaches were noted.  On the report of 
medical history, he did not give a history of headaches, and 
answered "no" to whether he had or had ever had "frequent 
or severe headaches," or "head injury."    

The first post-service mention of headaches was on the 
hospital admission history in November 2001, when the 
veteran's complaints on admission included dizziness, 
headache, and some blurred vision.  A computerized tomography 
(CT) scan disclosed he was having a cardiovascular accident.  
Dr. Carter, the treating physician, did not mention headaches 
in his December 2001 letter.  

On the VA examination in December 2002, the veteran said that 
headaches had begun about two to three months after the 
concussion in service.  He said that they had spontaneously 
disappeared, and then he had a recurrence of headaches in 
1996.  He said they now occurred about three to four times a 
month, and lasted about two to three hours.  The pertinent 
diagnosis was chronic intermittent headaches.  The examiner 
concluded that based on history and the service medical 
records, the veteran's history was not compatible with 
headaches as a post-concussion sequela, and it was not as 
likely as not that the current headaches were due to the in-
service concussion.  The examiner noted that post-concussive 
headaches did not typically resolve and recur some 16 years 
later.  

On a VA neurology consult dated in July 2003, the veteran 
said that he had a history of headaches since 1999, which had 
decreased in frequency.  A medical history of "stroke in 
2000 with difficulty speaking, blurring of vision, in both 
eyes and LUE weakness" was noted.  

In July 2004, the veteran was examined at the Ellis Clinic.  
Dr. Ellis reported the history of a head-on collision with a 
car in service, and said that the veteran had not been 
wearing a helmet.  He noted the diagnosis of a concussion.  
Other than a note that the veteran continued to complained of 
headaches, no specific history or findings were noted.  The 
pertinent diagnosis was motor vehicle accident of April 6, 
1980 resulting in post-concussion syndrome with symptoms 
including headaches.  The April 2005 examination did not 
contain any new findings or conclusions with respect to 
headaches.

On a VA examination in August 2004, the veteran did not 
volunteer a history of headaches.  When asked, he said that 
he had first had chronic headaches beginning in 1999, and the 
examiner's opinion was that this history was not compatible 
with post-concussion headaches.  

The two VA examinations, in 2002 and 2004, concluded that 
based on the veteran's history, his headaches were not 
compatible with post-concussion headaches.  Both examiners 
noted the absence of complaints of until many years after 
service as support for their opinions.  Dr. Ellis, in his 
conclusion that the veteran had post-concussion headaches, 
did not address this gap in symptomatology in his opinion; he 
simply stated that the veteran continued to have headaches.  
The veteran's own history of headaches has not been entirely 
consistent; on the 2002 examination, he said he had headaches 
beginning two or three months after the concussion, which 
resolved, then reappeared in 1996.  Elsewhere, including in a 
2003 outpatient note and the 2004 VA examination, the veteran 
said he began experiencing chronic  or 1999.  These 
discrepancies illustrate the difficulties in attempting to 
accurately recollect events which occurred many years 
earlier.  However, the veteran himself does not provide a 
history of continuity of symptomatology since service.  The 
VA examiners, noting history provided by the veteran, as well 
as service medical records, relied upon this absence of 
continuity in explaining the conclusions.  These opinions are 
more probative than Dr. Ellis's vague statement and 
unexplained conclusion.  

For these reasons, he evidence establishes that the veteran 
does not have a chronic headache disability resulting from a 
concussion in service, nor is such a disability otherwise 
linked to service.  Thus, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for a musculoskeletal disability of the 
left shoulder is denied.

Service connection for headaches is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


